[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Noble, Slip Opinion No. 2022-Ohio-2190.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.


                         SLIP OPINION NO. 2022-OHIO-2190
                         DISCIPLINARY COUNSEL v. NOBLE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as Disciplinary Counsel v. Noble, Slip Opinion No.
                                   2022-Ohio-2190.]
 Attorneys—Misconduct—Multiple           offenses—Violations       of    the   Rules    of
        Professional Conduct, namely, engaging in sexual activity with a client in
        the absence of a preexisting consensual sexual relationship, knowingly
        making a false statement in the course of representing a client, knowingly
        making a false statement of fact or law to a tribunal, engaging in conduct
        that adversely reflects on the lawyer’s fitness to practice law, and engaging
        in conduct involving dishonesty, fraud, deceit, or misrepresentation—One-
        year suspension with six months conditionally stayed.
     (No. 2021-1519—Submitted January 25, 2022—Decided June 29, 2022.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2021-017.
                                 __________________
                             SUPREME COURT OF OHIO




         Per Curiam.
         {¶ 1} Respondent, Michael Allen Noble, of Ravenna, Ohio, Attorney
Registration No. 0088639, was admitted to the practice of law in Ohio in 2012.
         {¶ 2} In a June 2021 complaint, relator, disciplinary counsel, alleged that
Noble had committed five ethical violations by engaging in an inappropriate sexual
relationship with a client and making false statements about his conduct to opposing
counsel, a police chief, and a municipal court.
         {¶ 3} The parties submitted stipulations of fact and misconduct and
numerous stipulated exhibits. Noble testified before a three-member hearing panel
of the Board of Professional Conduct. The panel and the board each issued a report
finding that Noble had committed the charged misconduct and recommending that
we suspend him from the practice of law for one year, with six months stayed on
conditions. No objections have been filed. Based on our review of the record and
our precedent, we adopt the board’s findings of misconduct and recommended
sanction.
                                    Misconduct
                 Count I—Inappropriate Relationship with a Client
         {¶ 4} In September 2018, Jane Doe met with Noble to discuss the
termination of her marriage, and she chose to have Noble represent her. Initially,
Doe’s meetings with Noble focused solely on her legal matter, but within a week
or two, she and Noble began expressing feelings for each other. After three or four
meetings, they commenced a sexual relationship that continued for almost two
years.
         {¶ 5} In November 2018, Doe’s husband, D.P., retained counsel and
informed him that Noble was having an affair with Doe. By December, Noble had
filed a complaint for divorce on Doe’s behalf. Shortly thereafter, D.P.’s counsel
met with Noble and asked him if he was having a sexual relationship with Doe;
Noble denied the relationship. D.P.’s counsel commented that if Noble was in a




                                          2
                                January Term, 2022




sexual relationship with Doe, it would be a good time to withdraw from the case.
Noble again denied his relationship with Doe.
       {¶ 6} Noble later told Doe that he had lied to opposing counsel about their
relationship and that she should obtain new counsel to represent her. In January
2019, Noble withdrew from Doe’s divorce case and transferred her entire retainer
to her new attorney. Doe’s divorce became final in August 2019.
       {¶ 7} Based on the foregoing, the parties stipulated and the board found that
Noble’s conduct violated Prof.Cond.R. 1.8(j) (prohibiting a lawyer from soliciting
or engaging in sexual activity with a client unless a consensual sexual relationship
existed prior to the client-lawyer relationship) and 4.1(a) (prohibiting a lawyer from
knowingly making a false statement of material fact or law in the course of
representing a client). We adopt these findings of misconduct.
    Count II—False Statements to a Law-Enforcement Officer and a Tribunal
       {¶ 8} In 2020, Noble was campaigning as a judicial candidate for a seat on
the Portage County Court of Common Pleas while also attempting to reconcile with
his ex-wife. He did not inform his ex-wife that he was still dating Doe, and he did
not want his relationship with Doe to become public knowledge.
       {¶ 9} In April 2020, D.P.—a police officer—confronted Noble in the
parking lot outside Noble’s office. By that time, Noble had been dating Doe for
over 18 months. D.P. did not reveal his identity, and Noble claimed that he did not
know who D.P. was—though D.P. repeatedly stated, “You know who I am.” After
about five minutes, both men drove away.
       {¶ 10} In late May, Noble’s ex-wife found a flirtatious text message from
Doe on Noble’s cell phone and confronted him about it. Noble denied having a
physical relationship with Doe but told his ex-wife that Doe’s ex-husband, D.P.,
was a police officer who had accused Noble of having an affair with Doe. Noble’s
ex-wife reached out to D.P., asked if he would be willing to share any information
that he had about Noble and Doe, and arranged to meet him at a restaurant.




                                          3
                            SUPREME COURT OF OHIO




       {¶ 11} The day before Noble’s ex-wife was scheduled to meet D.P., she was
in a pizzeria when a man approached her and said that he thought he knew her.
When she questioned how he knew her, the man said that he knew her husband.
When she returned home that night, she found a manila envelope in her mailbox.
The envelope contained a handwritten letter purportedly written by Doe that
detailed her affair with Noble, a picture of Noble and Doe seated at a reception
table, and a picture of a man and woman engaging in sexual intercourse. She could
not clearly see the faces of the man and woman in the latter picture.
       {¶ 12} When Noble’s ex-wife arrived at the restaurant to meet with D.P. the
next day, she observed the same man from the pizzeria walk by her and sit at the
bar. Shortly thereafter, D.P. entered the restaurant and had a cordial conversation
with Noble’s ex-wife for about an hour. He showed her a picture of Noble and Doe
at a wedding reception and told her that they were still involved in a romantic
relationship. D.P. recorded the conversation.
       {¶ 13} After that meeting, Noble’s ex-wife began to suspect a connection
between D.P., the man from the pizzeria and the bar, and the envelope that had been
left in her mailbox. She told Noble that if he was being truthful about his
relationship with Doe, they needed to report D.P.’s behavior to the police because
she felt that D.P. was harassing her. Noble once again denied his relationship with
Doe.
       {¶ 14} On June 5, 2020, Noble arranged a meeting with D.P. through his
counsel. During that meeting, Noble claimed that he had a recording of D.P.’s
meeting with Noble’s ex-wife. Noble did not actually have a recording of the
meeting between D.P. and Noble’s ex-wife, but unbeknownst to Noble, D.P. had
recorded the meeting. Noble attempted to use his purported recording as leverage
and offered to “put an end” to the situation by having both men agree to have no
further contact with the family of the other. When D.P. stated that he had done
nothing wrong, Noble told him, “You admitted some things on that tape that I am




                                         4
                               January Term, 2022




sure your superiors wouldn’t be too happy about.” The meeting ended without
resolution.
       {¶ 15} On June 7, Noble’s ex-wife contacted the police department in the
city where she lived and told an officer that she was fearful of D.P. coming to her
home. On the officer’s advice, she sent D.P. a text message asking him not to
contact her again, and he complied with that request. Two days later, Noble and
his ex-wife met with the chief of the police department where D.P. worked in a
neighboring county. During that meeting, Noble told the police chief that D.P. had
accused him of sleeping with D.P.’s ex-wife, Doe. Noble misrepresented the nature
of his relationship with Doe, expressly denying that they had engaged in a physical
relationship.
       {¶ 16} At the conclusion of that meeting, Noble and his ex-wife both filed
written personnel complaints against D.P. Noble’s complaint related to the April
2020 encounter with D.P. in the parking lot of Noble’s office. His ex-wife claimed
that D.P. had insisted on meeting with her, that he had tried to probe her for
information about Noble’s past, and that he had attempted to make her believe that
Noble was “involved in affairs [and] other illegal activities.” She also included
information about the envelope that had been left at her home and the man who had
approached her at the pizzeria and later sat at the bar during her meeting with D.P.
Based on those complaints, the police department commenced an internal
investigation into D.P.’s conduct.
       {¶ 17} D.P. appeared with his lawyer and a union representative for a
formal investigatory interview. He denied having any connection to the envelope
or the man from the pizzeria and the bar. He also gave the investigating officer the
recordings of his parking-lot encounter with Noble, his meeting with Noble’s ex-
wife, and his meeting with his attorney and Noble. After a full investigation, D.P.
was cleared of any wrongdoing.




                                         5
                              SUPREME COURT OF OHIO




        {¶ 18} In July 2020, however, Noble and his ex-wife were charged with
first-degree-misdemeanor counts of falsification and making false alarms for the
complaints they had filed against D.P. The charges against Noble were eventually
dismissed, and his ex-wife pleaded guilty to an amended charge of disorderly
conduct, a minor misdemeanor.
        {¶ 19} In December 2020, Noble petitioned to seal the record in his
dismissed criminal case. The prosecutor objected, and the court set the matter for
a hearing. When cross-examined at that hearing, Noble testified that he did not lie
to the police chief. He testified that he had complained to the police chief about
D.P. harassing him in the parking lot of his office, stating, “So if you’re trying to
somehow shade it that I lied to the chief, I did not. I did not lie to a public official.”
But when the prosecutor asked, “You lied in front of a public official while you
were making a complaint to that public official?” Noble replied, “Fair enough.”
The court denied Noble’s petition to seal the record, noting that Noble had admitted
to lying to the police and that the statute of limitations for the dismissed charges
had not elapsed. The court also expressed concern that sealing the record might
impede the board’s ability to fulfill its obligations.
        {¶ 20} Noble stipulated and the board found that this conduct violated
Prof.Cond.R. 3.3(a) (prohibiting a lawyer from knowingly making a false statement
of fact or law to a tribunal), 8.4(c) (prohibiting a lawyer from engaging in conduct
involving dishonesty, fraud, deceit, or misrepresentation), and 8.4(h) (prohibiting a
lawyer from engaging in conduct that adversely reflects on the lawyer’s fitness to
practice law). We adopt these findings of misconduct and also find that Noble’s
threats to report D.P.’s conduct to his employer and his repeated lies about his
relationship with Doe in the context of the police investigation and the hearing on
his petition to seal the record in his criminal case were sufficiently egregious to
warrant the separate finding that he had violated Prof.Cond.R. 8.4(h).




                                            6
                               January Term, 2022




                                    Sanction
        {¶ 21} When imposing sanctions for attorney misconduct, we consider all
relevant factors, including the ethical duties that the lawyer violated, the
aggravating and mitigating factors listed in Gov.Bar R. V(13), and the sanctions
imposed in similar cases.
        {¶ 22} The parties stipulated and the board found that three aggravating
factors are present in this case—Noble acted with a dishonest or selfish motive,
engaged in a pattern of misconduct, and committed multiple offenses. See Gov.Bar
R. V(13)(B)(2), (3), and (4). As for mitigating factors, the board found that Noble
has a clean disciplinary record, cooperated in the disciplinary process, and
presented evidence of his good character or reputation.          See Gov.Bar R.
V(13)(C)(1), (4), and (5). The board noted that Noble had presented positive
character letters from people who had known him for many years, including two
sitting judges, a retired judge, a magistrate, a court mediator, and two attorneys—
all of whom were aware of the charges against him.
        {¶ 23} The board also found that Noble’s testimony and demeanor at the
disciplinary hearing demonstrated that he has accepted responsibility and is
genuinely remorseful for his misconduct. Noble acknowledged that lawyers are
held to a higher standard of conduct than the general public and that he failed to
hold himself to that standard while making “a lot of really, really bad decisions.”
He admitted that he had been dishonest with Doe, D.P. and D.P.’s counsel, the
police chief, his ex-wife, and the judge who presided over the hearing on his
petition to seal the criminal charges against him. He stated that he had apologized
to several of those people in person, and during his disciplinary hearing, he
expressed deep regret to those he had not seen face-to-face. In his apology to the
legal community, Noble stated that his conduct was horrible and disgraceful and
that he wished he had had the wherewithal to step back, take a look at what he was
doing, and put a stop to it.




                                         7
                            SUPREME COURT OF OHIO




       {¶ 24} Ultimately, Noble recognized that if he had been truthful with his
ex-wife about his relationship with Doe, the matters with the police department and
D.P. would not have progressed as they did. He also presented evidence in the form
of a written report from a licensed, independent social worker from whom he had
begun to receive counseling. The report stated that Noble had made significant
progress in his course of therapy, had developed insight into the patterns in his
thinking and emotions, and had started to develop healthier coping strategies.
Noble testified that he has a strong support system that includes his mother, his
stepfather, and a large extended family. He stated that during the pendency of this
disciplinary proceeding, he reconciled with his father—from whom he had been
estranged for several years—and that they now have breakfast together every
Saturday. He further explained that he is being mentored by the senior partner in
his law firm and that he has received additional support and good advice from some
members of the Portage County judiciary.
       {¶ 25} The parties jointly recommended that Noble be suspended from the
practice of law for one year with six months stayed on the conditions that he commit
no further misconduct and continue to participate in mental-health counseling for
the duration of his suspension at a frequency to be determined by his counselor or
another qualified healthcare professional. The board noted that the two principal
cases cited by the parties in support of that sanction are Disciplinary Counsel v.
Benbow, 153 Ohio St.3d 350, 2018-Ohio-2705, 106 N.E.3d 57, and Akron Bar
Assn. v. Williams, 104 Ohio St.3d 317, 2004-Ohio-6588, 819 N.E.2d 667.
       {¶ 26} Like Noble, Benbow engaged in an inappropriate sexual relationship
with a client and compounded his misconduct by engaging in a series of denials to
conceal his unethical conduct. In addition to exchanging text messages, Facebook
messages, and photographs of a sexual nature with the client, Benbow was caught
on a live-video feed engaging in sexual conduct with his client at the courthouse as
they waited for the magistrate to complete final orders in the client’s case. After




                                         8
                                January Term, 2022




Benbow learned that the local sheriff’s office had initiated an investigation into the
incident at the courthouse, Benbow reported portions of his conduct to the local bar
association—but he misrepresented the extent of his relationship with the client and
denied that he had engaged in any misconduct. Benbow did not cooperate with the
relator’s investigation and affirmatively misrepresented and omitted facts when
deposed. We suspended Benbow from the practice of law for two years, with the
second year stayed on conditions.
       {¶ 27} In Williams, we imposed a two-year suspension with 18 months
conditionally stayed on an attorney who had engaged in a brief sexual relationship
with a vulnerable domestic-relations client and then denied the relationship under
oath during his deposition. In recommending that sanction, the board noted that
Williams had exploited his client’s emotional and financial weaknesses and had
“placed his credibility against his client’s integrity and steadfastly denied their
sexual relationship under oath.” Id. at ¶ 9.
       {¶ 28} Here, the board found that Noble had engaged in a pattern of
dishonest conduct by lying to multiple people, including a judge, in his efforts to
conceal his sexual relationship with Doe. Moreover, his lies resulted in a formal
investigation into D.P.’s conduct, which could have jeopardized D.P.’s career in
law enforcement. In contrast to Benbow and Williams, however, Noble did not
attempt to mislead relator during its investigation into his misconduct. Nor did he
attempt to discredit his client as Williams did. Therefore, the board found that
Noble’s dishonest conduct warranted an actual suspension from the practice of law
but that it warranted a lesser sanction than those we imposed in Benbow and
Williams.
       {¶ 29} The board also considered Disciplinary Counsel v. Leon, 155 Ohio
St.3d 582, 2018-Ohio-5090, 122 N.E.3d 1242. Leon was hired by a husband and
wife to pursue bankruptcy, but he never filed their petition. Consequently, the
couple’s creditors filed collection actions against them and foreclosed on their




                                          9
                             SUPREME COURT OF OHIO




home. During the representation, Leon also engaged in sexual activity with the
wife. Although he withdrew from the representation when confronted by the
husband, he did not refund the couple’s retainer or filing fee. We found that Leon
had acted with a dishonest or selfish motive, had committed multiple offenses, and
had harmed vulnerable clients. But like Noble, he had no prior disciplinary record,
fully cooperated in the disciplinary proceedings, and submitted evidence of his
good character and reputation. We suspended Leon for one year with the final six
months conditionally stayed.
       {¶ 30} Lastly, the board considered Disciplinary Counsel v. Spinazze, 159
Ohio St.3d 187, 2020-Ohio-957, 149 N.E.3d 503. Spinazze, a part-time assistant
city prosecutor, offered a plea to a defendant in a criminal matter. But when
confronted by the judge presiding over the case, Spinazze misrepresented his
reasons for offering the plea and falsely stated that the arresting officers had
consented to the agreement. Based on those representations, the judge accepted the
plea. Like Noble, Spinazze made a series of false statements to cover up his
misconduct, though he finally admitted his misconduct when his supervisor
confronted him about the arresting officer’s objection to the plea. We suspended
Spinazze from the practice of law for six months with no stay.
       {¶ 31} In this case, the board determined that Noble’s dishonest conduct,
combined with his inappropriate sexual relationship with Doe, warranted a sanction
greater than the six-month suspension we imposed in Spinazze but less than the
two-year partially stayed suspensions we imposed in Benbow and Williams. In light
of Noble’s full cooperation with relator’s investigation, his forthright testimony at
his disciplinary hearing, his genuine remorse, and his acceptance of full
responsibility for his misconduct, the board recommended that we adopt the parties’
jointly recommended sanction of a one-year suspension with six months stayed on
conditions.




                                         10
                               January Term, 2022




       {¶ 32} After independently reviewing the record and our precedent, we
agree that the board’s recommended sanction is the appropriate sanction for
Noble’s misconduct.
                                   Conclusion
       {¶ 33} Accordingly, Michael Allen Noble is suspended from the practice of
law in Ohio for one year with six months stayed on the conditions that he (1)
commit no further misconduct and (2) continue to participate in mental-health
counseling throughout his suspension at a frequency to be determined by his
counselor or another qualified healthcare professional. If Noble fails to comply
with any condition of the stay, the stay will be lifted and he will serve the entire
one-year suspension. Costs are taxed to Noble.
                                                            Judgment accordingly.
       O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                               _________________
       Joseph M. Caligiuri, Disciplinary Counsel, for relator.
       Coughlan Law Firm, L.L.C., and Jonathan E. Coughlan, for respondent.
                               _________________




                                        11